            Case 1:21-cv-07805-LTS Document 3 Filed 09/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TEDDY MOORE,
                              Plaintiff,
                                                              21-CV-7805 (LTS)
                     -against-
                                                              ORDER OF DISMISSAL
STATE OF NEW YORK DEPARTMENT OF                               UNDER 28 U.S.C. § 1651
HEALTH; HEALTH FIRST,
                              Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

         On March 8, 2013, Plaintiff was barred from filing any new action in forma pauperis

(IFP) without first obtaining from the Court leave to file. See Moore v. Bramwell, ECF 1:13-CV-

0831, 7 (S.D.N.Y. Mar. 8, 2013). Plaintiff files this new pro se case, seeks IFP status, and has not

sought leave from the Court to file this action. The Court therefore dismisses the action without

prejudice because Plaintiff failed to comply with the March 8, 2013 order.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     September 21, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                            Chief United States District Judge
